Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered January 12, 1995, convicting defendant, after a jury trial, of assault in the second degree, resisting arrest and obstruction of governmental administration in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 23A to 5V2 years, 1 year, and 1 year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to defen*270dant, we find that the court properly denied defendant’s request to charge justification. No version of the evidence showed that any officers used excessive force in effecting the arrest of a third person so as to justify the force used by defendant against an officer who was not even involved in the arrest (People v Frazier, 86 AD2d 557, lv denied 56 NY2d 651; see also, People v England, 191 AD2d 706). Concur—Murphy, P. J., Rosenberger, Wallach, Nardelli and Mazzarelli, JJ.